INTERCREDITOR AGREEMENT
 
This INTERCREDITOR AGREEMENT is made by and between Bridge Bank, National
Association (“Bank”) and LC Capital Master Fund LTD (“Creditor”) as of this 21st
day of March, 2011.
 
RECITALS
 
A.           Creditor entered into a Loan and Security Agreement (the “Creditor
Agreement”) with Vuzix Corporation (“Debtor”) dated as of December 23,
2010.  Bank proposes to provide financial accommodations to Debtor pursuant to a
Loan and Security Agreement of even date (the “Bank Agreement”).
 
B.           Creditor and Bank (individually, a “Lender” and collectively, the
“Lenders”) each has a perfected security interest in all personal property of
Debtor (the "Collateral"), and desire to set forth in this Agreement their
agreement as to the priority of such security interests.
 
NOW THEREFORE, the parties agree as follows:
 
1.           Creditor Collateral.  As used in this Agreement, “Creditor
Collateral” means all of Debtor’s present and after-acquired equipment and
intellectual property, including any copyrights, patents, trademarks,
servicemarks and applications therefor, now owned or hereafter acquired, or any
claims for damages by way of any past, present and future infringement of any of
the foregoing (collectively, the “Intellectual Property”), and the proceeds from
the sale or disposition of all or any part, or rights in, foregoing.
 
2.           Bank Collateral.  As used in this Agreement, “Bank Collateral”
means all of Debtor’s personal property, excluding the Creditor Collateral,
provided however, notwithstanding the foregoing, if a judicial authority
(including a U.S. Bankruptcy Court) holds that a security interest in the
underlying Intellectual Property is necessary to have a security interest in the
accounts and rights to payment generated in whole or in part from the
Intellectual Property (the “Rights to Payment”), then the Bank Collateral shall
automatically, and effective as of the date hereof, include the Intellectual
Property to the extent necessary to permit perfection of Bank’s security
interest in the Rights to Payment, it being understood that the Bank’s security
interest in the Intellectual Property shall be subject and subordinate to the
Creditor’s security interest therein.
 
3.           Subordination.
 
(a)           Subject to the succeeding sentence, all security interests now or
hereafter acquired by Creditor in the Creditor Collateral shall at all times be
prior and superior to any security interest, ownership interest or other
interest or claim now held or hereafter acquired by Bank in the Creditor
Collateral.  Notwithstanding the foregoing, all security interests now or
hereafter acquired by Bank in the Bank Collateral shall at all times be prior
and superior to any security interest, ownership interest, or other interest or
claim now held or hereafter acquired by Creditor in the Bank Collateral, except
to the extent Bank Collateral includes Intellectual Property.
 
(b)           The priorities specified in this Agreement shall be applicable
irrespective of the time or order of attachment or perfection of any security
interest or the time or order of filing of any financing statements or other
documents, or the giving of any notices of purchase money security interests or
other notices, or possession of any Collateral, or any statutes, rules or law,
or court decisions to the contrary.  The subordinations and priorities specified
in this Agreement are conditioned upon the nonavoidability and perfection of the
security interest to which another security interest is subordinated, and if the
security interest to which another security interest is subordinated is not
perfected or is avoidable, for any reason, then the subordinations and relative
priority provided for in this Agreement shall not be effective as to the
particular Collateral which is the subject of the unperfected or avoidable
security interest.
 
4.           Lenders’ Rights.  Bank and Creditor each agree that the other may
at any time, and from time to time, without the consent of the other party and
without notice to the other party, renew, extend or increase any of the
indebtedness, liabilities or obligations owing to it from Debtor (the “Secured
Obligations”) and change any terms or provisions of the Secured Obligations and
take any other action or omit to take any other action with respect to its
Secured Obligations or its respective Collateral as it deems advisable in its
sole discretion.  Notwithstanding the foregoing, neither the Creditor not the
Bank shall amend or waive any financial covenants set forth in the Creditor
Agreement or the Bank Agreement respectively (including those set forth in
Section 6.9 of the Creditor Agreement and Section 6.10 of the Bank Agreement)
without the other party’s prior written consent.  Bank and Creditor each waive
any right to require the other to marshal any Collateral or other assets in
favor of it or against or in payment of any or all of its Secured Obligations.
 
 
1

--------------------------------------------------------------------------------

 

5.           Remedies.  Bank shall not collect, take possession of, foreclose
upon, or exercise any other rights or remedies with respect to Creditor
Collateral, judicially or nonjudicially, or attempt to do any of the foregoing,
without the prior written consent of Creditor, which shall be a matter of
Creditor’s sole discretion.  Creditor shall not collect, take possession of,
foreclose upon, or exercise any other rights or remedies with respect to Bank
Collateral (except to the extent the Bank Collateral includes the Intellectual
Property), judicially or nonjudicially, or attempt to do any of the foregoing,
without the prior written consent of Bank, which shall be a matter of Bank’s
sole discretion.
 
6.           Insurance.  The Lender having a first priority security interest as
set forth in this Agreement in any of the Collateral shall have the sole and
exclusive right to adjust settlement of any insurance policy applicable to that
Collateral in the event of any loss.  All proceeds of such policy shall be paid
to the Lender having such first priority security interest.  After payment of
such Lender’s claim and all expenses of collection, including reasonable
attorneys’ fees and other costs, fees and expenses, any remaining proceeds shall
be promptly remitted to the other Lender for application to the Secured
Obligations owing to it.  The balance, if any, shall be paid to the Debtor.
 
7.           Revivor.  If, after payment of the Creditor Secured Obligations,
Debtor thereafter becomes liable to Creditor on account of the Creditor Secured
Obligations, or any payment made on the Creditor Secured Obligations shall, for
any reason, be required to be returned or refunded by Creditor, this Agreement
shall thereupon in all respects become effective with respect to such subsequent
or reinstated Creditor Secured Obligations, without the necessity of any further
act or agreement between Creditor and Bank.  If, after payment of the Bank
Secured Obligations, Debtor thereafter becomes liable to Bank on account of the
Bank Secured Obligations, or any payment made on the Bank Obligations shall for
any reason be required to be returned or refunded by Bank, this Agreement shall
thereupon in all respects become effective with respect to such subsequent or
reinstated Bank Secured Obligations, without the necessity of any further act or
agreement between Bank and Creditor.
 
8.           Waiver of Jury Trial; Judicial Reference.  Bank and Creditor each
hereby waive the right to trial by jury in any action or proceeding based upon,
arising out of, or in any way relating to:  (i) this Agreement; or (ii) any
other present or future instrument or agreement between Bank and Creditor
relating to Debtor; or (iii) any conduct, acts or omissions of Bank or Creditor
or any of their directors, officers, employees, agents, attorneys or any other
persons affiliated with Bank or Creditor, relating to Debtor, in each of the
foregoing cases, whether sounding in contract or tort or otherwise.
 
9.           General.  Creditor and Bank are not partners or joint
venturers.  They have no other legal relationship other than as expressly set
forth in written agreements between them.  Creditor and Bank each agree to
execute all such documents and instruments and take all such actions as the
other shall reasonably request in order to carry out the purposes of this
Agreement, including without limitation appropriate amendments to financing
statements executed by Debtor in favor of Creditor or Bank in order to refer to
this Agreement (but this Agreement shall remain fully effective notwithstanding
any failure to execute any additional documents, instruments, or
amendments).  Creditor and Bank each represents and warrants to the other that
it has not transferred or assigned any financing statement relating to Debtor
and that it will not do so without first notifying the other in writing, and
delivering a copy of this Agreement to the proposed transferee or assignee, and
obtaining the acknowledgment of the proposed transferee or assignee that the
transfer or assignment is subject to all of the terms of this Agreement.  This
Agreement is solely for the benefit of Bank and Creditor and their successors
and assigns, and neither Debtor nor any other person shall have any right,
benefit, priority or interest under, or because of the existence of, this
Agreement.  This Agreement sets forth in full the terms of agreement between
Creditor and Bank with respect to the subject matter hereof, and may not be
modified or amended, nor may any rights hereunder be waived, except in a writing
signed by Creditor and Bank.  This Agreement shall be binding upon the parties
hereto and their respective successors and assigns, and shall be construed in
accordance with, and governed by, the laws of the State of New York.  This
Agreement may be executed in two or more counterparts and by facsimile, each of
which shall be deemed an original, but all of which shall constitute the same
instrument.
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Intercreditor Agreement
as of the date set forth above.
 

   
LC Capital Master Fund LTD
         
By:
/s/ Richard F. Conway
           
Title:
Director
         
Bridge Bank, National Association
         
By:
/s/ Dan Pistone
           
Title:
Senior Vice President

 
 
3

--------------------------------------------------------------------------------

 

DEBTOR’S CONSENT AND AGREEMENT
 
Debtor consents to the terms of this Intercreditor Agreement and agrees not to
take any actions inconsistent therewith.  Debtor shall obtain satisfactory
lender loss payable endorsements naming both Creditor and Bank, as their
interests may appear, with respect to policies that insure Collateral hereunder,
or with such other designation as Creditor and Bank may agree.  Debtor will
execute all such documents and instruments and take all such actions as Creditor
or Bank shall reasonably request in order to carry out the purposes of this
Agreement, including without limitation appropriate amendments to financing
statements.
 

   
“Debtor”
         
Vuzix Corporation
         
By:
/s/ Paul J. Travers
           
Title:
President and CEO

 
 
4

--------------------------------------------------------------------------------

 